Appellant was tried and found guilty by a jury, as charged in count one of an affidavit of two counts. Count one charged that he did unlawfully purchase, receive, manufacture, transport, ship, possess, sell, barter, exchange, give away, furnish, and otherwise handle and dispose of intoxicating liquor. He appeals from the judgment upon the verdict and assigns as error, the overruling of his motion for a new trial by the trial court.
The only legal cause alleged for a new trial, is that the verdict of the jury is contrary to law. § 2325 Burns 1926, Acts 1905 p. 584, § 282.
Appellant admits by his brief that, on May 12, 1925, the date alleged in the affidavit as the time of the offense charged, he was in possession of thirty gallons of wine. The contention of appellant is that by § 4, ch. 48, Acts 1925 p. 144, § 2717 Burns 1926, the legislature did not intend to make mere possession of intoxicating liquor a crime, and if that was the intention of the legislature when it passed the act of 1925, some time should have been set within which persons then in possession of intoxicating liquor could have destroyed the same before they would be guilty of violation of the law.
In support of this contention, appellant says that under the prohibition laws passed in 1917 and in 1923, as interpreted by the courts, it was not a crime to possess intoxicating 1, 2.  liquor. Knowing such judicial interpretation, and not actually knowing the existence of the act passed in March, 1925, which became a law by proclamation of the Governor April 25, 1925, when he was thus charged with this alleged *Page 251 
crime May 12, 1925, the verdict of guilty is contrary to law. Appellant's proposition and the reason for it are without merit. All persons are charged with knowledge of the criminal laws which define crimes, and the fact, if it be a fact, that until the day he was charged with this crime, he was ignorant that the act which created the crime had been passed by the legislature and had become a law, is of no avail to excuse him for the crime charged. Winehart v. State (1854), 6 Ind. 30; 16 C.J. 84. The verdict is not contrary to law. Judgment affirmed.